Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 08/29/22 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “characterized in that”.  It should be “wherein”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation of “at least one indexing element configured to cooperate in a form-fitting manner with a corresponding element of the first piece” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “indexing element” coupled with functional language “configured to cooperate in a form-fitting manner with a corresponding element of the first piece” without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: indexing element - lug (See [0089] in the PG Pub).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 recite the limitation "this dome", “the dome” in lines 4 and 1.  
There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites "a generally cylindrical body" in line 2. The word "generally" renders the claim indefinite because it is unclear whether the limitation following the word "generally" is a required by the Applicant as part of the claimed invention or not.  The examiner takes the assumption that the cylindrical body is a required limitation.
Regarding claim 16, the phrase "in particular" and “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1, 6-7, 10 and 14 recite “it” in line 12, 1 and 2.  It is not clear what “it” refers to.
Claims 3-17 depend on claim 1; and hence are also rejected.
Applicant's are reminded that while reference characters are permitted in the claims, the claims must be able to stand independently of the reference characters. The reference characters may not be relied upon to provide nexus between method steps and apparatus parts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guarascio (US 4271010) as in view of GB 2080706 (hereinafter GB ‘706).
As regarding claim 1, Guarascio discloses the claimed invention for a vortex degassing device for a fluid transfer circuit, in particular of a motor vehicle, this device comprising: - a first internal chamber connected to a first inlet of a fluid as well as to a first outlet of a liquid fraction and to a second outlet of a gaseous fraction, the second outlet extending upwards along an axis A, characterized in that it further comprises: - a second internal chamber connected to a second inlet of a fluid as well as to a third outlet of a liquid fraction and to a fourth outlet of a gaseous fraction, the fourth outlet of the gaseous fraction extending at least partly upwards along said axis A, and in that the second chamber is located above the first chamber, the second outlet extending through the second chamber to the level of the fourth outlet (annotated fig. 1).

    PNG
    media_image1.png
    466
    567
    media_image1.png
    Greyscale

Guarascio does not disclose a first deflector projecting inside the first chamber to force the fluid arriving through the first inlet to form a vortex in the first chamber around said axis A, in order to separate the liquid and gaseous fractions of this fluid, which are expelled respectively through the first and second outlets and a second deflector projecting inside the second chamber to force the fluid arriving through the second inlet to form a vortex in the second chamber around said axis A, in order to separate the liquid and gaseous fractions of this fluid, which are expelled respectively through the third and fourth outlets.  GB ‘706 teaches a first deflector (influent fluid guide blade 10 on a cyclonic separator of figs. 4-5) projecting inside the first chamber to force the fluid arriving through the first inlet to form a vortex in the first chamber around said axis A, in order to separate the liquid and gaseous fractions of this fluid, which are expelled respectively through the first and second outlets and a second deflector (influent fluid guide blade 10 on a cyclonic separator of figs. 4-5) projecting inside the second chamber to force the fluid arriving through the second inlet to form a vortex in the second chamber around said axis A, in order to separate the liquid and gaseous fractions of this fluid, which are expelled respectively through the third and fourth outlets.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a first deflector projecting inside the first chamber to force the fluid arriving through the first inlet to form a vortex in the first chamber around said axis A, in order to separate the liquid and gaseous fractions of this fluid, which are expelled respectively through the first and second outlets and a second deflector projecting inside the second chamber to force the fluid arriving through the second inlet to form a vortex in the second chamber around said axis A, in order to separate the liquid and gaseous fractions of this fluid, which are expelled respectively through the third and fourth outlets as taught by GB ‘706 in order to enhance cyclonic separator performance.
As regarding claim 2, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention for wherein the first inlet and the first outlet are located at different positions along the axis A (annotated fig. 1).
As regarding claim 3, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention for wherein the second inlet and the third outlet are located at different positions along the axis A (annotated fig. 1).
As regarding claim 4, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention for wherein the second outlet extends along the axis A to above the second inlet (annotated fig. 1).
As regarding claim 5, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention for wherein the second outlet comprises a free upper end which is axially spaced from the fourth outlet or surrounded by the fourth outlet.
As regarding claim 6, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention for a generally cylindrical body, a lower portion of which comprises the first chamber and an upper portion of which comprises the second chamber, and - fluidic connection end caps projecting from the body, which form the first and second inlets and the first, third and fourth outlets respectively (annotated fig. 1).
As regarding claim 7, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention for wherein it is made from three pieces: - a first piece forming the lower portion of the body as well as the connection end caps of the first inlet and of the first outlet, - a second piece forming the upper portion of the body as well as the connection end caps of the second inlet and of the third and fourth outlet, and - a third piece mounted inside the body and forming the second outlet (annotated fig. 1).
As regarding claim 8, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention for wherein the third piece is in the form of an inverted funnel and comprises an upper chimney forming the second outlet and a lower dome which is mounted in the body so as to delimit the first and second chambers, this dome comprising a central orifice aligned on the axis A and opening into said chimney (annotated fig. 1).
As regarding claim 9, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention for wherein the dome comprises an external periphery configured to be clamped axially and/or radially between joining edges of the first and second piece (annotated fig. 1).
As regarding claim 10, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention except for wherein the dome comprises at its external periphery at least one indexing element configured to cooperate in a form-fitting manner with a corresponding element of the first piece so as to impose a predetermined angular position around the axis A of the third piece relative to the first piece.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the dome comprises at its external periphery at least one indexing element configured to cooperate in a form-fitting manner with a corresponding element of the first piece so as to impose a predetermined angular position around the axis A of the third piece relative to the first piece in order to enhance cyclonic performance, since it was known in the cyclonic separator art as showed in Matsubara et al (US 20030172632; 54 of fig. 6).
As regarding claim 11, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention except for wherein at least one annular seal is mounted between the external periphery of the dome and the first piece and/or between the external periphery of the dome and the second piece.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein at least one annular seal is mounted between the external periphery of the dome and the first piece and/or between the external periphery of the dome and the second piece in order to enhance cyclonic performance, since it was known in the cyclonic separator art as showed in Tandon (US 20100213118; 470, 500 and 590 of fig. 2A).
As regarding claim 12, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention for wherein the second deflector (GB ‘706 - influent fluid guide blade 10 on a cyclonic separator of figs. 4-5) is integrated with the second piece and/or the first deflector (GB ‘706 - influent fluid guide blade 10 on a cyclonic separator of figs. 4-5) is integrated with the third piece (annotated fig. 1).
As regarding claim 13, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention for wherein the first deflector (GB ‘706 - influent fluid guide blade 10 on a cyclonic separator of figs. 4-5) is integrated with the second piece and/or the first deflector (GB ‘706 - influent fluid guide blade 10 on a cyclonic separator of fig. 8) is connected to the dome and extends along the axis A from the inside to the outside of the dome.
As regarding claim 14, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention except for wherein it is made of plastic material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein it is made of plastic material in order to enhance device performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 15, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention except for wherein the second outlet has a minimum passage section S1 and the fourth outlet has a minimum passage section S2, with S1=k.S2, k being between 0.8 and 1.2 and preferably equal to 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the second outlet has a minimum passage section S1 and the fourth outlet has a minimum passage section S2, with S1=k.S2, k being between 0.8 and 1.2 and preferably equal to 1 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As regarding claim 16, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention for a fluid transfer circuit, in particular of a motor vehicle, comprising at least one device (annotated fig. 1).
The phrase of “in particular of a motor vehicle” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
As regarding claim 17, Guarascio as modified discloses all of limitations as set forth above.  Guarascio as modified discloses the claimed invention except for wherein the first and second chambers are connected by means of the fourth outlet to a common surge tank.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the first and second chambers are connected by means of the fourth outlet to a common surge tank in order to enhance device performance, since it was known in the art as shown in Golucke et al (US 3146998; 22 or 34 of fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773